Citation Nr: 0614400	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that denied service connection for 
diabetes mellitus, migraine headaches, and hypertension.  


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during service or 
within one year of the veteran's discharge from service, and 
there is no competent medical evidence linking the veteran's 
currently diagnosed diabetes mellitus to active service.

2.  Hypertension did not manifest during service or within 
one year of the veteran's discharge from service, and there 
is no competent medical evidence linking the veteran's 
current hypertension to active service.

3.  There is no competent evidence of record showing that the 
veteran has migraine headaches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for hypertension have 
not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in October 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in February 2004.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, including any evidence that 
pertained to his claims, to the RO.  The timing and content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

A Medical Report Card documenting in-service treatment for 
Rubella and common cold in 1953 is associated with the claims 
file.  All of the veteran's other medical service records are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  Also associated with the 
claims file are morning reports and Army hospital admission 
records for May 1953 indicating the veteran's status as sick 
and an admission to the hospital during this time.  Records 
and reports from health providers have also been obtained, 
including, but not limited to, the Dr. King (the Diabetes 
Care Center), and Dr. Tom.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  However, merely showing a current disability and an 
alleging an event in service is not enough to necessitate a 
medical examination.  Competent evidence must also show that 
the claimed disability or symptoms may be associated with the 
service injury.  38 C.F.R. § 3.159(c)(4) (2005).  VA's duty 
to provide a medical examination is not triggered unless the 
veteran shows a causal connection between his claimed 
diabetes mellitus, hypertension and migraine headaches and 
any in-service disease or injury.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In this case the Board declines to obtain a medical 
examination because there is no competent evidence indicating 
a causal connection between the veteran's service and his 
current diabetes mellitus, hypertension, or claimed migraine 
headaches.  The first objective evidence of any complaint, 
diagnosis or treatment for any of these claimed disabilities 
occurs over 40 years after separation from service, in a 
September 2000 reference by Dr. King to a 1997 diagnosis of 
diabetes.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  These include hypertension and diabetes 
mellitus.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Most of the veteran's service medical records are presumed 
lost in the 1973 NPRC fire.  The only conditions for which 
any service records show treatment are Rubella and the common 
cold.  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claims is undertaken with this duty in mind.  

The veteran contends that he suffers from diabetes mellitus, 
hypertension, and migraine headaches and that these 
conditions are related to his active service.  Specifically 
he argues that he was treated for hepatitis in service and 
that this alleged hepatitis led to his current claimed 
disabilities.  

No evidence of record indicates that the veteran has ever 
been diagnosed with or treated for migraine headaches.  
Indeed, the only references to migraine headaches are those 
made by the veteran in his initial claim and the assertion in 
his substantive appeal as to their etiology.  A service 
connection claim must be accompanied by evidence which 
establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Without medical evidence of a diagnosis for the claimed 
disability, service connection cannot be granted.  

Evidence showing that the veteran suffers from hypertension 
includes statements in September 2000 and December 2002 by 
Dr. King of the Diabetes Care Center.  Dr. King also supplied 
clinical records of the veteran's treatment for diabetes, 
stating that the he was diagnosed with diabetes in 1997 and 
has been followed at the Diabetes Care Center since 2000.  

However, the record is absent for competent evidence relating 
any of the veteran's claimed disabilities to his active 
service.  The Board is aware of the veteran's contention that 
all of his claimed disabilities were caused by hepatitis 
allegedly incurred during service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In support of his claims, the veteran also states that a 
doctor told him that he contracted hepatitis from shots 
received in service, and that hepatitis is a disease of the 
liver which makes insulin.  This evidence has no probative 
value because it is merely "hearsay medical evidence", 
which is not competent evidence.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

Additionally, the veteran reports that after his discharge 
from the hospital for his alleged in-service treatment of 
hepatitis, he experienced tiredness, lightheadedness, and was 
shaky.  He asserts that these symptoms were related to his 
diabetes diagnosed many years later, in 1997.  Yet, there is 
a complete lack of any complaint, treatment, or diagnosis of 
any of the veteran's claimed disabilities for over four 
decades after separation from active service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, since there is no evidence 
of his claimed disabilities (hypertension and diabetes) 
within one year of discharge from service, the provisions of 
38 C.F.R. § 3.307 and 3.309(a) are inapplicable.

In summary, no competent evidence of record shows that the 
veteran suffers from migraine headaches.  He has been 
diagnosed with diabetes and hypertension; however, there is 
no competent evidence showing that these disabilities are 
related to service.  Therefore, the veteran's claims for 
service connection for diabetes mellitus, hypertension, and 
migraine headaches must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for diabetes mellitus, migraine 
headaches, and hypertension and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


